We have examined appellant's renewed complaints in bills of exception 4, 5, 6 and 7 presenting objections to certain questions propounded to witnesses by the court himself. We observe nothing in any of the questions indicating any partisanship or hostile attitude on the part of the court. We would not feel inclined to reverse because in some case the trial court may have been of opinion that some point was not properly developed, or may not have himself understood what had taken place, and had asked a question or questions of witnesses.
As for the matter complained of in bill of exceptions 8, said bill does not show what answer, if any, was made to the question deemed objectionable. At least a hundred cases are cited under note 31, article 667, Vernon's Annotated C. C. P., holding that the bill itself must disclose facts showing the error in the proceeding complained of. Kalsky v. State,37 Tex. Crim. 247; Dement v. State, 39 Tex. Crim. 271; Coffey v. State, 82 Tex.Crim. Rep.; Robinson v. State, 82 Tex.Crim. Rep.; Lowe v. State, 88 Tex. Crim. 316; Lane v. State, 89 Tex.Crim. Rep.. For this reason the bill is not sufficient to disclose reversible error. If, however, we look to the statement of facts, — as appears was done formerly, — we note that appellant was permitted to fully explain the matter asked about, and that same constituted no reflection upon him. This in addition to what we said in our original opinion. We are not able to persuade ourselves that in any of the matters brought forward there is ground for reversal, and the motion for rehearing is overruled.
Overruled. *Page 504